FILED
                           NOT FOR PUBLICATION                              APR 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30163

              Plaintiff - Appellee,              D.C. No. 1:11-CR-00262-EJL-1

  v.
                                                 MEMORANDUM *
ANDRES MARCOS TREJO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                          for the district of Idaho, Boise
                     Edward J. Lodge, District Judge, Presiding

                             Submitted April 9, 2013 **
                               Seattle, Washington

Before: D.W. NELSON, TASHIMA and CALLAHAN, Circuit Judges.

       Trejo appeals his 46-month sentence for one count of distribution of

methamphetamine. This appeal does not fall within an exception to the appellate




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
wavier contained in Trejo’s guilty plea. Moreover, the government did not breach

the plea agreement. Accordingly, we dismiss this appeal.

      DISMISSED.




                                        2